Citation Nr: 1512906	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for adjustment disorder with anxiety and depressed mood. 

2.  Entitlement to an initial compensable rating for residuals of tubal pregnancy resulting in loss of right fallopian tube with well-healed surgery scar. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's initial rating claims for a psychiatric disorder and for residuals of a tubal pregnancy, the only VA treatment reports currently of record are dated from December 2010 through June 2011, and a single diagnostic test report dated from March 2013.  The Veteran stated in her October 2012 substantive appeal that there was new evidence available at the VA Outpatient Clinic in Mount Vernon, Missouri and at the VA Medical Center in Fayetteville, Arkansas to support her claims.  There is no indication that the RO attempted to retrieve these records.  

In a November 2014 appellate brief, the Veteran's representative noted that the most recent VA examinations addressing these disabilities were dated from May 2011 (gynecological conditions examination) and June 2011 (mental disorders examination), and that they were nearly four years outdated.  The representative requested that the Veteran be afforded new examinations to address the current severity of these disabilities since the VA examinations of record are outdated and the Veteran has reported a worsening of symptoms.  As such, the Veteran should be afforded contemporaneous VA examinations to assess the current nature, extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).   

Regarding the Veteran's service connection claims for a low back disability and a neck disability, the Board finds that the VA examination report from May 2011 is inadequate to adjudicate the claim.  Although the examiner concluded that the Veteran did not have a current neck or low back disability, she did not address the assessment of low back pain in the Veteran's VA treatment records, nor did she address a May 1995 evaluation from the Veteran's chiropractor - who had treated the Veteran consistently and frequently for the previous year and a half - diagnosing chronic cervical strain/sprain and chronic cervical myofascitis.  

According to the May 1995 evaluation, the chiropractor opined that the Veteran's neck and back condition were the result of the injuries sustained in her November 1993 motor vehicle accident (during service), and that due to those residual injuries, she would likely experience future aggravations of her neck and back injuries and would probably experience intermittent exacerbations of her condition.  He also opined that the objective residuals of the Veteran's injury were permanent, and that she would need to learn to adapt her future activities as a result.  

In concluding that a low back disability and neck disability were not present during the May 2011 examination, the examiner also failed to discuss the significance of the Veteran's report of daily low back pain and weekly to monthly neck pain, or the fact that she was currently treating these symptoms with medication.  The examiner also did not explain why the abnormality shown at C5 to C6, as revealed by a June 2011 MRI report, did not constitute a disability.  

As a result of the foregoing, a new VA spine examination is needed under VA's duty to assist.  In addition, because there appear to be outstanding VA treatment records that might provide more information as to the Veteran's current treatment and the existence of current disabilities, the RO must obtain the outstanding VA treatment records before the new VA spine examination is provided.  On remand, the Veteran should also be provided an opportunity to submit any outstanding, pertinent private treatment records, and any additional lay evidence regarding the issues on appeal.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include, but not limited to, treatment records from the VA Outpatient Clinic in Mount Vernon, Missouri and the VA Medical Center in Fayetteville, Arkansas. 

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to her low back, neck, residuals of tubal pregnancy, and/or her psychiatric disorder.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service low back symptoms and neck symptoms, as well as statements relating to the current severity of her residuals of tubal pregnancy and her psychiatric disorder.  She should be provided an appropriate amount of time to submit this evidence.

4.  After the above development has been completed, schedule the Veteran for a VA mental disorders examination by an appropriate professional to address the current nature and severity of her service-connected adjustment disorder with anxiety and depressed mood.

The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings set forth in a legible report.   

5.  Schedule the Veteran for a VA gynecological conditions examination by an appropriate medical professional to address the current nature and severity of the Veteran's service-connected residuals of tubal pregnancy resulting in loss of right fallopian tube with well-healed surgery scar 

The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings set forth in a legible report. 

6.  Schedule the Veteran for a VA spine examination by an appropriate medical professional to address her claimed low back and neck conditions.

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

First, the examiner should determine whether current low back and neck disabilities are present.  If the answer is yes, he or she should provide an opinion as to whether it is at least as likely as not that the disabilities had their onset in service or are otherwise related to service or to any incident of service origin.

In making these determinations, the examiner should address the following:

* June 2011 VA treatment note containing an assessment of low back pain. 

* June 2011 MRI report indicating straightening of the normal cervical lordosis, possibly secondary to muscle spasm, and minimal anterior spurring at C5 to C6. 

* May 1995 chiropractic evaluation opining that the Veteran's neck and back conditions were the result of the injuries sustained in her November 1993 motor vehicle accident (during service), and that due to those residual injuries, she would likely experience future aggravations of her neck and back injuries and would probably experience intermittent exacerbations of her condition.  The chiropractor also opined that the objective residuals of the injury were permanent, and that the Veteran would need to learn to adapt her future activities as a result. 

* October 2011 statement from the Veteran providing a competent and credible report of experiencing chronic neck and back pain since her motor vehicle accident in service.     
 
The examiner should provide an explanation for any opinion expressed, and should address any in-service and post-service low back and neck symptoms reported by the Veteran. 
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



